MINUTE ENTRY
CURRAULT, M. J.
JUNE 21, 2021
MJSTAR 0:24
                                  UNITED STATES DISTRICT COURT

                                 EASTERN DISTRICT OF LOUISIANA

    GREAT LAKES INSURANCE, S.E.                        *                      CIVIL ACTION

    VERSUS                                             *                      NO. 20-2795

    GRAY GROUP INVESTMENTS, LLC                        *                      SECTION “R” (2)

                                         ORDER AND REASONS

        Oral argument was conducted in person on Plaintiff Great Lakes Insurance, S.E.’s Motion

for Reconsideration (ECF No. 62) of its Motion to Compel (ECF No. 46), resolved by my Order

and Reasons (ECF No. 60), and for which Plaintiff requested oral argument. ECF Nos. 64, 68.

Defendant Gray Group Investments, LLC opposed the motion. ECF No. 67.

        Participating were:        Todd G. Crawford for Plaintiff;
                                   Michael H. Bagot Jr. for Defendant

        Other than its disagreement with my prior decision, Plaintiff has not established any

independent reason for reconsideration. Plaintiff has not identified any newly discovered evidence

or new argument that was not or could not have been urged previously, nor has it established any

manifest error of law or fact or intervening change in the law. 1 Accordingly, considering the

record, the oral and written arguments and representations of counsel, and the applicable law, for

these reasons and as those more fully stated on the record,

        IT IS ORDERED that the Motion for Reconsideration (ECF No. 62) is DENIED.


                                                              ___________________________________
                                                                  DONNA PHILLIPS CURRAULT
                                                              UNITED STATES MAGISTRATE JUDGE

1
 See Texas Comptroller of Public Accounts, 303 F.3d 571, 581 (5th Cir. 2002) (citations omitted); Browning v.
Navarro, 894 F.2d 99, 100 (5th Cir. 1990) (citations omitted); Simon v. United States, 891 F.2d 1154, 1159 (5th Cir.
1990); Waltman v. Int'l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989).
